                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA



KRISTEN GIOVANNI, et al.,

                      Plaintiffs,
                                                            CIVIL ACTION
       v.                                                   NO. 16-04873

UNITED STATES DEPARTMENT OF THE
NAVY,

                      Defendant.


DOROTHY PALMER, et al.,

                      Plaintiffs,
                                                            CIVIL ACTION
       v.                                                   NO. 17-00765

UNITED STATES DEPARTMENT OF THE
NAVY,

                      Defendant.



                                      ORDER

      AND NOW, this 15th day of January 2020, upon consideration of the

Defendant’s Motion to Dismiss (ECF No. 43), Plaintiffs’ Response (ECF No. 45) and the

Defendant’s Reply (ECF No. 47), and after hearing argument (ECF No. 53), it is hereby

ORDERED that the Motion is GRANTED. The Clerk of Court shall close this case.

                                                    BY THE COURT:




                                                    /s/ Gerald J. Pappert
                                                    GERALD J. PAPPERT, J.
